Name: Commission Regulation (EC) No 29/2002 of 19 December 2001 amending Council Regulation (EEC) No 3037/90 on the statistical classification of economic activities in the European Community
 Type: Regulation
 Subject Matter: economic conditions;  economic analysis;  European construction
 Date Published: nan

 Avis juridique important|32002R0029Commission Regulation (EC) No 29/2002 of 19 December 2001 amending Council Regulation (EEC) No 3037/90 on the statistical classification of economic activities in the European Community Official Journal L 006 , 10/01/2002 P. 0003 - 0034Commission Regulation (EC) No 29/2002of 19 December 2001amending Council Regulation (EEC) No 3037/90 on the statistical classification of economic activities in the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community(1), as last amended by Commission Regulation (EEC) No 761/93(2), and in particular Article 8(b) and Article 9 thereof,Whereas:(1) Regulation (EEC) No 3037/90 established a classification of economic activities, hereinafter called NACE Rev. 1, to meet the requirement of statistics within the Community.(2) It is necessary to amend NACE Rev. 1 to take account of the technological and economic development, as well as the expiry of the European Coal and Steel Community Treaty.(3) It is necessary to amend NACE Rev. 1, to maintain the international linked system, as well as to bring about convergence at world level.(4) Regulation (EEC) No 3037/90 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 3037/90 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall apply as from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 293, 24.10.1990, p. 1.(2) OJ L 83, 3.4.1993, p. 1.ANNEX"ANNEXNACE REV. 1.1>TABLE>"